DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 6/28/2022.
Currently, claims 1-12 and 14-96 are pending; claims 16-22, 27-31, 38-41, 44-48, and 54-96 being withdrawn from consideration due to being directed to a non-elected Species (as previously addressed).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-15, 23-26, 32-37, 42-43, 49, and 50-53 have been considered but are moot because the new ground of rejection as addressed below.  Applicant is remined that in the United States of America, ‘machine’ type claims (i.e. the statutory category of “machine” as pursuant to 35 U.S.C. 101) are defined by structural limitations (which in this case means circuitry and/or functions) and process/method type claims (the statutory category of “process” as pursuant to 35 U.S.C. 101) are defined by a series of steps/acts.  
	Where the mere inclusion of features/details of a signal that is substantially detached from the specific implementations (i.e. circuitry, functions, and/or steps as applicable) of a transmitting apparatus and method (and/or receiving apparatus and method) fails to sufficiently limit/define the scope of the claimed transmitting/receiving apparatus (and/or transmitting/receiving method) ‘such that a person of ordinary skill in the art could interpret the metes and bounds of the claim so as to understand how to avoid infringement’ (as pursuant to MPEP 2173.02.II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 14-15, 23-26, 32-37, 42-43, 49, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12, 14-15, 23-26, 32-37, 42-43, and 49 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
		Independent claims 1 and 32 are both narrative in form. The structure (i.e. circuitry and/or functions) which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Where the mere inclusion of features contained within a/the “transmitted signal” or “received signal” fails to meet the threshold requirements for clarity and precision (as pursuant to MPEP 2173.02.II) for defining clear “boundaries of the subject matter for which protection is sought” (as pursuant to MPEP 2173.01) as well as “clearly and precisely define the metes and bounds of the claimed invention” (as pursuant to MPEP 2173.02) in regards what circuitry and/or functions are required by the ‘data transmitter of claim 1’ as well as the ‘data receiver of claim 32’.  Therefore (in the context above), independent claims 1 and 32 both have indefinite claim scope with regards to the knowledge and abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention.  Where dependent claims 2-12, 14-15, 23-26, 33-37, 42-43, and 49 each fail to mitigate the indefinite scope of the corresponding independent/parent claim and thus are also rejected using similar rationale (as addressed above).  
Claims 50-53 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
		Independent claims 50-53 are each narrative in form. The process/method steps (a.k.a. acts) performed by the device must be clearly and positively specified. The steps/acts must be organized and correlated in such a manner as to present a series of steps/acts performed by a complete operative device.  Where the mere inclusion of features contained within a/the ‘transmitted signal’ or ‘received signal’ fails to meet the threshold requirements for clarity and precision (as pursuant to MPEP 2173.02.II) for defining clear “boundaries of the subject matter for which protection is sought” (as pursuant to MPEP 2173.01) as well as “clearly and precisely define the metes and bounds of the claimed invention” (as pursuant to MPEP 2173.02) in regards what steps/acts are required to be performed by the ‘transmitting method of claims 50 and 52’ and/or the ‘receiving method of claims 51 and 53’.  Therefore (in the context above), independent claims 50-53 each have indefinite claim scope with regards to the knowledge and abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention.    



Examiner’s Comment
The Examiner recommends an interview for collaboratively determining claim amendments to place the claims in condition for allowance.
Allowable Subject Matter
Claims 1-12, 14-15, 23-26, 32-37, 42-43, 49, and 50-53 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/12/2022